Citation Nr: 0006241	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  99-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a back disability on 
the basis of service incurrence or aggravation. 

Entitlement to service connection for a back disability on a 
secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In March 1999, the veteran's claim was certified for appeal.  
At the September 1999 Travel Board hearing, the veteran 
waived initial RO consideration of evidence that he submitted 
at the hearing, a July 1998 medical record from Womack Army 
Hospital.  In December 1999, the representative submitted a 
November 1999 private doctor's statement.  In January 2000, 
the representative waived initial RO consideration of that 
evidence.  Accordingly, the Board can evaluate his claim with 
consideration of all evidence.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  There is no competent evidence linking disc disease or 
any other post-service back disorder to the veteran's 
military service, including an episode of back strain in 
service, or to claimed continuity of back symptomatology 
since service.  

2.  Any arthritis of the spine was not compensably manifested 
within one year of active service.  

3.  There is a medical opinion of record tending to link the 
veteran's service-connected left knee disability to his post-
service back disability.  



CONCLUSIONS OF LAW

1.  The claim for service connection for a back disability on 
the basis of service incurrence or aggravation is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a back disability 
secondary to a service-connected left knee disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on the December 1985 
entrance examination the veteran reported that he had not had 
recurrent back pain, lameness, neuritis, or paralysis.  He 
indicated that he had had a broken leg in July 1978, with a 
notation by the examiner that the fracture was of the left 
leg.  The veteran's lower extremities, spine and neurologic 
status were normal.  X-rays taken of the left tibia in April 
1986 revealed an old fracture of the lateral tibial plateau.  
In January 1987, the veteran complained of back pain and said 
that he was carrying footlockers when the symptoms of back 
pain began.  He indicated that there was no pain that 
radiated into the leg.  Physical examination revealed that he 
had a full active range of motion.  There was no pain on 
palpation, and he was able to walk smoothly and effortlessly.  
The assessment was lower back pain from a strain.  

In March 1987 the veteran was referred for X-rays, with a 
history of questionable fracture of the left patellar/tibia 
at least six years earlier.  The X-ray interpretation notes 
"Both old fx seen."  The tibial plateau was noted to be 
slightly depressed with sclerosis.  In June 1987, it was 
noted that the veteran had left knee pain that was secondary 
to a lateral tibial plateau fracture with a bucket handle 
tear; he underwent a left knee arthroscopy lateral and 
medical meniscal tears.  From late November 1989 to early 
December 1989, the veteran was hospitalized and underwent 
varus-producing femoral osteotomy.  The diagnoses were valgus 
deformity, left knee; posterior cruciate ligament deformity, 
left knee; medical collateral ligament deficient, left knee; 
and hematoma, left knee.  On June 1990 Medical Evaluation 
Board, the veteran reported that he had not had recurrent 
back pain, lameness, neuritis, or paralysis.  Physical 
examination revealed that the veteran had 2+ patellar reflex, 
trace left Achilles tendon reflex, and 2+ right Achilles 
tendon reflex.  Sensation was diminished over the plantar 
surface of the left foot.  The diagnoses were degenerative 
joint disease of the left knee and medial laxity of the left 
knee.  The spine was normal on physical examination.  A July 
1990 electromyogram (EMG) and nerve conduction study (NCS) of 
the left lower extremity were normal except for an absent 
left sural sensory nerve action potential of an uncertain 
significance.  In November 1990, it was reported that the 
veteran had a history of a left femoral fracture, but in 
December 1990 it was noted that X-rays were negative for a 
fracture.

In January 1991, the veteran filed a claim of entitlement to 
service connection for a left knee disorder.  He underwent a 
VA orthopedic examination in September 1991.  He reported 
that he had injured his back in January 1987 and again in 
June 1991 at which time his knee gave out.  He complained of 
infrequent back pain.  There was no indication that the 
veteran had an abnormal gait.  Also, it was specifically 
noted that there was no leg length discrepancy.  A back 
disorder was not diagnosed.  The veteran was afforded another 
VA orthopedic examination in December 1993.  During that 
examination he did not report any back symptoms, and a back 
disorder was not diagnosed.

From September 1996 to March 1997, the veteran received 
outpatient treatment at a VA medical center.  In September 
1996, he reported that he had a history of a left femur 
fracture and that his knee pain and resulting gait affected 
his low back.  He indicated that he had not been seen at that 
facility since 1992.  The relevant impression was low back 
pain.  He was referred to the orthopedic clinic where he was 
seen in January 1997.  He reported that he had had 
intermittent low back pain.  There was no diagnosis in regard 
to the back.  In February 1997, he indicated that he had had 
an intermittent low backache since 1988 when he injured his 
back while lifting things.  He denied radiation of pain.  
Physical examination revealed that straight leg raising was 
good bilaterally.  The reflexes were present bilaterally, as 
was touch sensation.  The diagnosis was chronic low backache.  
X-rays of the lumbosacral spine revealed some disc space 
narrowing at L4-5 and L5-S1 along with spurring at the facet 
joints of the lower back.  The radiographic impression was 
degenerative changes.  In March 1997, the veteran reported 
that he first injured his low back in 1987 and that he had 
had intermittent flare-ups since that injury. 

In a March 1997 statement, the veteran reported that he had 
received treatment for his back only three or four times 
since active service.

The veteran received VA outpatient treatment from June 1997 
to September 1997. In June 1997, the veteran reported a 
history of chronic back pain.  The assessment was chronic low 
back pain.  In August 1997, he was seen for back pain and 
spasm after he "slipped" and injured his back.  There was 
no radiation or weakness in the legs.  The assessment was low 
back spasm.  In September 1997, a diagnosis of low back 
pain/degenerative joint disease was made.  Also, the veteran 
complained of radiating pain and was referred for a 
consultation.  At the consultation, he indicated that, 
although he had had previous low back pain, he now had pain 
radiating from the right buttock into the lateral right foot.  
Physical examination revealed that straight leg raising was 
positive at 35 degrees on the right.  The right ankle jerk 
was absent.  There was a decrease in sensation in the right 
S-1 distribution.  The impression was acute herniated nucleus 
pulposus of the right L5-S1.  An October 1997 magnetic 
resonating imaging (MRI) scan of the lumbar spine done at 
Womack Army Hospital revealed a large disc extrusion on the 
right at L5-S1 and a slight central disc bulge at L4-L5.

The veteran underwent a VA examination in October 1997.  He 
reported that he had had a history of low back pain and that, 
about one month ago, he had sciatica down the right leg.  It 
was noted that the veteran did not have inflammatory 
arthritis.  Physical examination revealed that the veteran 
was in acute pain, with pain in the low back along with right 
radiculopathy.  In particular, he had severe right sciatica.  
The examiner noted that even though his initial back pain 
could have easily have been secondary to his left knee 
condition, the veteran's present problem with severe back 
pain and right sciatica was an acute episode.  

In an October 1997 statement, the veteran reported that he 
originally injured his back in January 1987 while lifting 
footlockers and that his back had given him trouble 
"periodically" since then, with the frequency, duration and 
intensity of pain increasing with time.  He said that his 
left knee disability did not cause his back disability, but 
rather the left knee disability aggravated the back 
disability.

In May 1998, the veteran underwent a right L5-S1 partial 
hemilaminectomy and diskectomy at a VA medical center.  An 
MRI of the lumbar spine taken in July 1998 at Womack Army 
Hospital revealed no evidence of recurrent disc herniation or 
spinal stenosis.

In a statement submitted with VA Form 9, received in December 
1998, the veteran reported when he hurt his back he was 
placed on light duty and remained on light duty (apparently 
due to his knee) until discharge.  He further stated that 
ever since he hurt his back he had experienced pain in the 
right buttock of increasing intensity and duration and that 
he did not know until recently that the buttock pain was 
caused by his back injury.  He further stated that believed 
the knee injury had aggravated the back injury.  He reported 
that a physician assistant at the Durham, North Carolina, VA 
Medical Center told him that his left knee disability 
aggravated his back disability because of a change in gait 
and a shifting of the load, which was normally carried by the 
legs, to the back.

At the September 1999 Travel Board hearing, the veteran 
testified that his gait had changed because one leg was 
shorter than the other one.  He opined that his back 
disability was secondary to his left knee disability.  He 
said that the pain in his right buttock began in service 
after he injured his back, but that he did not report that 
symptom to any medical professional during service.  He 
indicated that the VA medical professionals who had treated 
him would not provide any written medical opinions.  
Transcript.

In a November 1999 statement, a private doctor, F. McQueen, 
M.D., indicated that he evaluated the veteran on November 19, 
1999, and reviewed his service medical records.  Dr. McQueen 
noted that the veteran had sustained trauma to the left knee 
during service and that, subsequent to his knee injury, he 
developed back pain and underwent a laminectomy.  He 
indicated that the veteran had gait difficulty with severe 
pain that was secondary to an old fracture of the left femur, 
which also "effects" his back.  Dr. McQueen noted that the 
veteran used a cane for assistance in ambulation.


Legal Criteria

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the veteran has not 
submitted evidence of a well-grounded claim, there is no duty 
to assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage, 10 Vet. App. at 495-97.

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).   In order to show 
that a disability is proximately due to or the result of a 
service-connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally-related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Complaints of pain are 
not medical evidence of a current disability.  McManaway v. 
West, 13 Vet. App. 60 (1999).  The Court has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   A 
layperson's account of what a medical professional said is 
also not competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Analysis-Direct Service Connection

In January 1987, during service, the veteran injured his low 
back.  The assessment was lower back pain from strain.  There 
are no other back problems documented in the service medical 
records and at the time off a June 1990 Medical Evaluation 
Board the veteran denied having or having had recurrent back 
pain.  The veteran underwent an EMG/NCS in July 1990, but he 
did not report any radiation of pain to the right buttock and 
no neurological disorder in that area was diagnosed.  
Subsequent service medical records do not reflect any back 
complaints.  In fact, the veteran testified that he did not 
report the pain that he had in the right buttock to anyone 
during active service.  When he filed his initial claim for 
VA disability benefits in 1991 he did not mention his back.  
It was not until the mid 1990s that there is medical evidence 
of a post-service back disorder.  

Although the veteran is competent to report his 
symptomatology, his statements about his in-service symptoms 
are not competent evidence of a chronic back disability in 
service.  See Savage, 10 Vet. App. at 495; Espiritu, 2 Vet. 
App. at 494-95.  In addition, there is no competent evidence 
that arthritis was compensably manifested within one year of 
active service.  In fact, X-rays did not reveal degenerative 
changes until February 1997, over six years after active 
service.

To the extent that "periodic" and "intermittent" pain 
reported by the veteran can be construed as continuity of 
symptomatology since service, there is no competent evidence 
that relates his current back disability to active service or 
to his reported continued symptomatology.  See Savage, 10 
Vet. App. at 498.  The veteran's contentions about his 
symptoms are not competent medical evidence for purposes of 
well grounding this claim since he is not shown to be 
qualified to determine the diagnosis or etiology of a medical 
condition, even though he is competent to report observable 
symptoms.  See Espiritu, 2 Vet. App. at 494-95.  Although two 
VA outpatient treatment records note that the veteran 
reported that he had had intermittent low back pain since his 
in-service injury, those notations are not competent medical 
evidence of a relationship between a current back disability 
and the reported continued symptomatology because they are 
simply information recorded by medical professionals, 
unenhanced by any additional medical comments.  LeShore, 8 
Vet. App. at 409.  Subsequent medical evidence, specifically 
to include the VA examination report of October 1997 and Dr. 
McQueen's November 1999 statement, do not provide a nexus 
between the back strain in service or any claimed continuity 
of symptomatology and the veteran's current post-operative 
disc disease or any other diagnosed back disorder.  Thus, the 
claim for service connection on a direct basis is not well 
grounded and must be denied.  

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
these this claim are such that no further action is found to 
be warranted.  

Analysis-Secondary Service Connection

In regard to secondary service connection for the veteran's 
back disability, it is noted initially that service 
connection for a left knee disability was granted on the 
basis of aggravation.  Thus, although the competent evidence 
dos not show that the veteran sustained a fracture of the 
femur during service and the evidence tends to show that the 
fracture was prior to service, it appears to be part of the 
knee disability that has been service connected by 
aggravation.  

The veteran has argued that his service connected knee 
disability has aggravated his back disorder.  The October 
1997 VA examiner noted that the veteran's initial "back 
pain" could have easily have been secondary to his left knee 
condition.  However, the examiner opined that the veteran's 
present problem with severe back pain and right sciatica was 
not related to the left knee disability.  Thus, this examiner 
did not relate any actual back pathology, such as a herniated 
disc, to the service-connected left knee disability and, in 
effect, he also dissociated current back pain and sciatica 
from the knee condition, stating that they were due to "an 
acute episode."  Thus, this opinion does not help the 
veteran's claim.  However, in his November 1999 statement Dr. 
McQueen noted that the veteran developed back pain 
"subsequent to" a left knee injury and had undergone a 
laminectomy.  Dr. McQueen further stated that the veteran had 
gait difficulty with severe pain secondary to an old fracture 
of the left femur which also "effects" his back.  While 
this statement by Dr. McQueen does not indicate that the gait 
difficulty either caused or resulted in a permanent worsening 
of the veteran's disc disease or any other diagnosed back 
disorder and the "effect" on the back is not explained, the 
Board finds that the statement is sufficient to make the 
claim for secondary service connection well grounded.  


ORDER

Service connection for a back disability on a direct basis is 
denied.  

The claim of service connection for a back disability on a 
secondary basis is well grounded, and to that extent the 
appeal is granted. 


REMAND

Inasmuch as the claim of secondary service connection for a 
back disability has been found to be well grounded, that 
issue must now be remanded to satisfy VA's duty to assist in 
developing well-grounded claims.  Thus, the case is remanded 
for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact Dr. McQueen and 
ask (1) whether he is a specialist and, 
if so, the nature of his medical 
specialty and whether he is board 
certified; and (2) to explain his comment 
in his November 29, 1999 statement that 
the veteran has gait difficulty with 
severe pain secondary to an old fracture 
of the femur "which also effects his 
back."  Specifically, he should be asked 
to state (1) what the effects of the 
veteran's left knee disability on his 
back are, and (2) whether the knee 
disability caused the veteran's back 
disability or resulted in a permanent 
worsening of the back disability and, if 
so, in what way.  

3.  After any response from Dr. McQueen 
has been added to the claims file and 
even if he does not respond, the veteran 
should be examined by a board comprised 
of a medical doctor who is a specialist 
in orthopedics and one who is a 
specialist in neurology or neurosurgery, 
both board-certified if possible.  The 
claims folder is to be made available to 
and reviewed by the examiners.  The 
examiners should state the correct 
diagnoses of all low back disorders now 
present and, after reviewing the entire 
claims file, express an opinion as to (1) 
whether the veteran's left knee 
disability, including any related gait 
impairment, caused any currently 
diagnosed chronic back disorder or 
resulted in a permanent increase in any 
currently shown back disorder.  The 
rationale for the opinion should be 
explained.  If it is concluded that the 
knee disability has caused or aggravated 
back pain, the examiners must discuss 
whether there is any underlying 
back/spine pathology associated with the 
pain and whether any such underlying 
back/spine pathology was also caused or 
worsened by the knee disability.  

4.  Thereafter, the RO should ensure that 
the examination report addresses the 
questions posed by the Board, and any 
necessary corrective action must be 
taken.  The RO should then review the 
record and adjudicate the issue of 
service connection for a low back 
disability on a secondary basis, giving 
appropriate 

consideration to the holding in Allen v. 
Brown 7 Vet. App. 439 (1995) (en banc).  
If the claim remains denied, a 
supplemental statement of the case should 
be issued, with opportunity to respond.  
The case should then be returned to the 
Board.  The veteran need take no further 
action until notified.    

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

